Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board. 

	The Finality of the Office Action mailed September 15, 2021 is withdrawn. 
Independent Claim 5 recites a method step of “a controlled rate freezing process”. Applicant has argued that Wiggins et al (U.S. 2004/0229203) teaches away from a controlled rate freezing process, stating that the freezing at a controlled rate is a tedious and expensive process with the serious disadvantage that DMSO is toxic to cells, and the preferred method of freezing is to plunge the cells into liquid nitrogen or place in a freezer [0142-143]. Upon re-reading the Wiggins et al reference, the Examiner finds Applicant’s argument persuasive. 
This Non-Final Office action replaces the Office Action mailed September 15, 2021.

Detailed Action
	This action is in response to the papers filed October 31, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-12, drawn to a cellular dosage formulation, wherein at least 98% of the cells are autologous human fibroblast cells and a method of treating skin defects, the method comprising the step of injecting an effective amount of said cellular dosage formulation, classified in CPC A61K 35/33. 

Within Group I, Applicant has elected the following species, wherein:
i) the skin defect is rhytids, as recited in Claim 6; and 
ii) the corresponding treatment step is treatment of rhytids in multiple facial regions, as recited in Claim 10. 

Amendments
Applicant's response and amendments, filed July 23, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-4 and 8, amended Claim 5, and withdrawn Claims 9 and 11-15.
	Claims 5-7 and 9-15 are pending.
	Claims 9 and 11-15 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 5-7 and 10 are under consideration. 
	
Priority
This application is a continuation of application 12/776,163, filed May 7, 2010, now U.S. Patent 8,529,883. 

Claim Rejections - 35 USC § 103
1. 	The prior rejection of Claims 5-7 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al (Arch Facial Plast. Surg. 1:165-170, 1999) in view of Weiss et al (Dermatol. Surg. 33(3):263-268, 2007; available online February 16, 2007; of record in IDS), Boss et al (Annals Plastic Surg. 44(5):536-542, 2000; of record in IDS), Maslowski et al (WO 08/027984; of record in IDS), McDaniel et al (J. Am. Acad. Dermatol., AB136, P2802, February, 2008; of record in parent application 12/776,163), Smith et al (J. Am. Acad. Dermatol. 58(2): P2810, pg AB138, February 2008), Marx et al (U.S. 2002/0006649; of record), Fletcher (U.S. 2010/0256553; priority to April 6, 2009), Thibault (U.S. 2007/0298005) and Sweis (U.S. 2009/0209456; priority to February 19, 2008) is withdrawn in light of Applicant’s amendment to the independent Claim 5 to recite that the cells are frozen via a controlled rate freezing process, a limitation not taught/disclosed by the cited prior art. 

2. 	The prior rejection of Claims 5-7 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al (Arch Facial Plast. Surg. 1:165-170, 1999) in view of Weiss et al (Dermatol. Surg. 33(3):263-268, 2007; available online February 16, 2007; of record in IDS), Boss et al (Annals Plastic Surg. 44(5):536-542, 2000; of record in IDS), Maslowski et al (WO 08/027984; of record in IDS), McDaniel et al (J. Am. Acad. Dermatol., AB136, P2802, February, 2008; of record in parent application 12/776,163), Wiggins et al (U.S. 2004/0229203), Smith et al (J. Am. Acad. Dermatol. 58(2): P2810, pg AB138, February 2008), Marx et al (U.S. 2002/0006649; of record), Fletcher (U.S. 2010/0256553; priority to April 6, 2009), Thibault (U.S. 2007/0298005) and Sweis (U.S. 2009/0209456; priority to February 19, 2008) is withdrawn. Applicant has argued that Wiggins et al (U.S. 2004/0229203) teaches away from a controlled rate freezing process, stating that the freezing at a controlled rate is a tedious and expensive process with the serious disadvantage that DMSO is toxic to cells, and the preferred method of freezing is to plunge the cells into liquid nitrogen or place in a freezer [0142-143]. Upon re-reading the Wiggins et al reference, the Examiner finds Applicant’s argument persuasive. 

Double Patenting
3. 	The prior rejection of Claims 5-7 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 9, 19-20, and 22 of U.S. Patent No. 8,529,883 is withdrawn in light of Applicant’s amendment to the independent Claim 5 to recite that the 

4. 	The prior rejection of Claims 5-7 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 9, 19-20, and 22 of U.S. Patent No. 8,529,883 in view of Wiggins et al (U.S. 2004/0229203) is withdrawn. While ‘883 claims the fibroblast dosage formulation is frozen and cryopreserved, and upon thawing, comprises at least 98% autologous human fibroblasts, at least 85% of which are viable after freezing and thawing, ‘883 does not recite the freezing/cryopreservation step is performed via a controlled rate freezing process. Applicant has argued that Wiggins et al (U.S. 2004/0229203) teaches away from a controlled rate freezing process, stating that the freezing at a controlled rate is a tedious and expensive process with the serious disadvantage that DMSO is toxic to cells, and the preferred method of freezing is to plunge the cells into liquid nitrogen or place in a freezer [0142-143]. Upon re-reading the Wiggins et al reference, the Examiner finds Applicant’s argument persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	The prior rejection of Claims 5-7 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendment to the independent claim. Per MPEP 2111.01(II), citing Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a after a step of expanding the fibroblasts in cell culture [0027-34], and prior to the step of formulating the Drug Substance-Cryovial with about 2x10^7 cells to 4x10^7 cells, as disclosed in [0105-106]. [0034] discloses “[C]ell count and viability at harvest (referring to the tissue culture expansion step [0027-33]) are critical parameters to ensure adequate quantities of viable cells for formulation of the Drug Substance [emphasis added]”. Similarly, [0038] discloses “[A]t the completion of culture expansion, the cells are harvested and washed, then formulated to contain 1x0-2.7x10^7 cells/ml, with a target of 2.2x10^7 cells/ml. Thus, it is considered that the specification does directly and implicitly require a particular order that the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells being performed prior to the step of formulating the Drug Substance-Cryovial, and thus axiomatically prior to the instantly recited step of thawing a frozen sample of cells. Furthermore, in the Remarks Made in Amendment filed December 14, 2020, Applicant pointed to [0034] for support of the recitation of the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells. Thus, it is also considered that Applicant interprets the scope of the instant claims to be limited to the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells being performed prior to the step of formulating the Drug Substance-Cryovial, and thus axiomatically prior to the instantly recited step of thawing a frozen sample of cells.

6. 	Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed invention is directed to a method of treating skin defects, the method comprising the step(s) of: 
determining that at least 85% of the thawed cells are viable after freezing and thawing to render a cell formulation.
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). If art teaches that there are multiple ways to measure % cell viability, yet each yields a different result, then the claim may be indefinite because it is unclear what method parameter variable, to wit, when after thawing, is % cell viability to be performed in order to determine infringement. 
Baust et al (Organogenesis 5(3): 90-96, available online July 1, 2009) is considered relevant prior art for having reviewed the state of the art regarding cryopreservation of cells and tissues. Baust et al taught that cell toxicity of the cryopreservation medium become evident 
Thus, % viability after thawing is an art-recognized, time-dependent variable from which to assess.
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

7. 	Claims 5-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to a method of treating skin defects, the method comprising the step(s) of: 
i) freezing a sample of cells via a controlled rate freezing process; 
ii) thawing said frozen sample of cells; 
iii) determining that the thawed sample of cells comprise at least 98% autologous human fibroblasts; and 
iv) determining that at least 85% of the thawed cells are viable after freezing and thawing to render a cell formulation.
At issue for the purpose of written description requirements are the controlled rate freezing process and thawing method steps by which the cells are to be frozen such that upon thawing, said sample of cells will necessarily and predictably achieve the at least 98% 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
	In the instant case, the specification discloses the “population of viable, autologous human fibroblast cells are suspended in a cryopreservation medium”, disclosing a small genus (about five) of contemplated cryopreservation medium formulations, e.g. consisting of IMDM and Profreeze™ plus 7.5% DMSO (pg 21, lines 5-6), some of which are commercially available (pg 11, lines 10-14). 
	The specification discloses a specific ‘freezing process consists of a control rate freezing step to the following ramp program: 
STEP 1: Wait at 4.0 C
STEP 2: 1.0°C/minC/m to -4.0°C (sample probe)
STEP 3: 25.0°C /minC/m to -40°C (chamber probe)

STEP 5: 1.0°C /minC/m to -40°C (chamber probe)
STEP 6: 10.0°C /minC/m to -90°C (chamber probe)
STEP 7: End
	(pg 11, lines 15-22).
	However, instant independent claim generically recites controlled rate freezing process, and thus the claims are broader in scope to the single controlled rate freezing process species disclosed, but not claimed. 
Applicant has argued that the number of cells in each of the cryovials affects the dosage that is injected. However, the Examiner notes that instant method step recitation implies that cell population (prior to freezing) are not the same cell population after freezing and thawing from which at least 98% are to be autologous human fibroblasts. That is to say, the instant recitation encompasses a method in which the cells prior to freezing (not at least 98% autologous human fibroblasts) change identity during the cryopreservation step and/or the thawing step in order to yield a population that is at least 98% autologous human fibroblasts. Applicant’s secondary consideration is not commensurate in scope to the instant claims, nor specification working example.
Applicant has argued that using thawed cells that are frozen via a controlled rate freezing process and determining both the cell count and viability are "critical parameters" to ensure adequate quantities and viability of the cells for the formulation. 
Applicant has argued that the controlled rate of freezing process is a critical parameter. However, Applicant’s secondary consideration is not commensurate in scope to the instant claims, nor specification working example.
The specification discloses that having a solution to a problem is not the same as having a product which is stable to store in defined dosages that have been validated by trial and error and confirmed by clinical trials, and which have been manufactured and packaged in compliance with the requirements of the U.S. Food and Drug Administration (pg 2, lines 18-22). The specification discloses a small clinical trial of autologous cultured fibroblasts (pg 24, lines 21-24). Upon FDA notification, applicant performed additional Phase II and Phase III clinical studies of the “fibroblast cell suspension” (pgs 25-26, joining ¶). 

Thus, contrary to the instant claims (generic recitation that encompasses non-fibroblasts), the cell population that is to be frozen is at least 98% autologous human fibroblasts (syn. that which goes into freezing is what comes out of freezing (“thawed cells are at least 98% autologous human fibroblasts”). Furthermore, Applicant provides no evidence of a non-fibroblast product which is stable to store in defined dosages, having the instantly recited % viability and % purity after thawing, that have been validated by trial and error and confirmed by clinical trials, and which have been manufactured and packaged in compliance with the requirements of the U.S. Food and Drug Administration.

	Baust et al (Cryobiol. 45: 97-108, 2002) is considered relevant prior art for having taught methods of cell cryopreservation, including cryopreservation of human fibroblasts (Abstract). Baust et al taught that there is limited understanding of cellular physiological and biochemical responses to the cryopreservation process, which often yields suboptimal cell survival (Abstract). Baust et al taught that the art recognized the effects of cooling rate (slow vs rapid), cryoprotective agent type, concentration, formulations, serum concentration (if any), warming (thawing) rate, dilution procedure are each method parameter varialbles undertaken by the ordinary artisan in attempts to improve post-thaw survival. Despite advances, however, a significant number of cells die during the freeze-thaw process, resulting in the level of cryopreservation success being limited to sub-optimal levels. This cell loss can be substantial in homogeneous cell suspensions (such as the instantly claimed formulation being at least 98% fibroblasts) (pg 98, col. 1). Baust et al taught a controlled rate freezing process in which to test different cryopreservation media formulations, and determining the post-thaw cell viability (pg 99, col’s 1-2, joining ¶), whereupon the viability of human fibroblasts 24 hours after thawing ranged from about 15% to less than 70% (Figure 1, Table 3, NHDF; pg 104, col. 2, “a plateau in cell survival around 66%”). Baust et al taught that Reports on cryopreservation efficacy assessed within hours post-thaw have yielded highly variable results, as the phenomena of cryopreservation-induced delayed-onset cell death (CIDOCD) continues over a period of many 

	Murakawa et al (J. Thorac. Cardiovasc. Surg. 120: 712-719, 2000) is considered relevant prior art for having taught a method of making a primary human fibroblast dosage formulation comprising cells that are viable in situ (upon transplant into a patient) even after cryopreservation (pg 712, col. 2; pg 713, col. 1, “fibroblasts were isolated from… human…tissue”). Murakawa et al taught the fibroblast cells were cryopreserved using a controlled rate freezing process, and rapidly thawed after having been cryopreserved for 1, 4, or as long as 24 weeks (pg 713, col’s 1-2, joining ¶, “Cryopreservation procedure”). However, Murakawa et al do not teach the % purity, nor % viability of the human fibroblast cell composition after freezing and thawing using the controlled rate freezing process. 

	Wang et al (Cryobiology 55: 60-65, 2007) is considered relevant prior art for having taught a method of cryopreserving primary human fibroblasts (pg 61, col. 1, “human neonatal dermal fibroblasts”), whereby the human fibroblasts are frozen using a controlled rate freezing process (pg 61, col. 2, “cooling was carried out in a computer-controlled programmable cooler…designed cooling rate”), whereupon cell viability was determined 24 hours after thawing (pg 61, col. 2, “Cell viability assessment”). Wang et al taught that cryoprotectant agents such as DMSO are damaging to the cells and have significant effects on cell survival, even in the absence of cryopreservation (Figures 1-3). Wang et al taught viability after cryopreservation of less than 80% (pg 63, col. 1, “maximal recovery of 70% and 75%”), more typically between 40% to 60%, depending upon the cooling rate at which the cell population was frozen (Figures 5-6).

	Baust et al (Organogenesis 5(3): 90-96, available online July 1, 2009) is considered relevant prior art for having reviewed the state of the art regarding cryopreservation of cells and tissues. Baust et al taught that cell toxicity of the cryopreservation medium become evident around 6-12 hours post-thaw, with apoptosis detected 12-36 hours post-thaw, followed by a secondary bout of necrosis related to the interplay between progression of the modes of cell death (pg 91, col. 2). Thus, % viability after thawing is an art-recognized, time-dependent variable from which to assess. Baust et al taught that those of ordinary skill in the art recognized that “Few scientific problems have proved as intractable as cryopreservation” and “…cryobiology has been straitjacketed by its need to conform to the intractable laws of biophysics. For all its successes, cryobiology has been stuck in a rut.” “The problem today (with 
	 
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The one species of “controlled rate freezing process” specifically disclosed, to wit, the ramp program: 
STEP 1: Wait at 4.0 C
STEP 2: 1.0°C/minC/m to -4.0°C (sample probe)
STEP 3: 25.0°C /minC/m to -40°C (chamber probe)
STEP 4: 10.0°C /minC/m to -12.0°C (chamber probe)
STEP 5: 1.0°C /minC/m to -40°C (chamber probe)
STEP 6: 10.0°C /minC/m to -90°C (chamber probe)
STEP 7: End
	(pg 11, lines 15-22), is not representative of the generically recited “controlled rate freezing process” because the genus of “controlled rate freezing process” is highly variant, being dependent upon the artisan’s programming of the different time/temperature variables while cooling and freezing. 
	Furthermore, the instant independent claim fails to recite the cryopreservation medium in which the population of cells are to be frozen via the “controlled rate freezing process”, so as to necessarily and predictably achieve the recited “at least 85% viability after freezing and thawing”. 

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Leek et al (U.S. 2008/0199440) is considered relevant prior art for having disclosed a method of treating a skin disorder in a subject, the method comprising the step of administering in vitro expanded autologous fibroblast cells, whereby about 1x10^8 cells may be administered [0051], and thus it is axiomatic that Leek et al have performed the step of determining a total cell count of at least 1x10^8 cells after expanding the autologous fibroblasts. Leek et al disclosed the injected volume of cells may be about 1ml of suspension [0051], and thus reasonably discloses e.g. 1x10^7 cells/ml or 4x10^7 cells/ml (“preferably 1-5x10^7, for example 1x10^7 or 4x10^7, fibroblasts”).

Huard et al (U.S. 2007/0264239; of record) is considered relevant prior art for having disclosed transplantation of a “homogeneous, pure cell population” [0050]. Thus, prior to the instantly claimed invention, the ordinary artisan recognized “homogenous” to be synonymous with 100%, being “pure”, and thus greater than “at least 98%”, absent objective evidence to the contrary.  

Conclusion
9. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633